Case 2:21-cv-02552-SHL-atc Document 57 Filed 09/10/21 Page 1 of 4                     PageID 1206




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

G.S., by and through his parents and next
friends, BRITTANY AND RYAN
SCHWAIGERT; S.T., by and through her
mother and next friend, EMILY TREMEL;
J.M., by and through her mother and
Next friend, KIMBERLY MORRISE;
and on behalf of those similarly situated,

       Plaintiffs,

v.                                                           Case No. 2:21-cv-2552-SHL-atc

GOVERNOR BILL LEE, in his official
Capacity as GOVERNOR OF THE STATE
OF TENNESSEE and
SHELBY COUNTY, TENNESSEE

      Defendants.
______________________________________________________________________________

                 DEFENDANT SHELBY COUNTY, TENNESSEE’S
     RESPONSE TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 _____________________________________________________________________________

       Defendant Shelby County, Tennessee (“Shelby County”) submits this Response to

Plaintiffs’ Motion for Preliminary Injunction, in light of the additional issues raised by Defendant

Governor Bill Lee (“Governor Lee”) in his Response brief, filed September 8, 2021. (ECF No.

49). Shelby County responds specifically to address Governor Lee’s allegation that Plaintiffs lack

standing because third parties, including Local Education Agencies (LEAs), are the cause-in-fact

of Plaintiffs’ alleged injuries. (See id. at PageID 467-468 (“Nor does the [Executive] Order [No.

84] contain a provision preventing LEAs from accommodating Plaintiffs’ children to provide them

with a FAPE or access to the benefits of an education.”)).
Case 2:21-cv-02552-SHL-atc Document 57 Filed 09/10/21 Page 2 of 4                     PageID 1207




       In making this argument, Governor Lee appears to either (1) concede that LEAs are not

obligated to comply with Executive Order No. 84 if they believe, in their discretion, that permitting

parents to opt-out of a masking requirement prevents full access to education for students with

disabilities; or (2) somehow contends that the Governor’s opt-out “breaks the chain of

constitutional causation,” despite its practical effect that LEAs may not universally enforce

masking as a reasonable modification for Plaintiffs. The Governor then provides suggestions for

more burdensome and costly safety measures it purports that LEAs could have (or should have)

used in these circumstances. The Governor ignores that under Title II of the ADA, a public entity

has an affirmative duty to make reasonable modifications in its policies and programs to avoid

discrimination on the basis of disability. See 28 C.F.R. § 35.130(b)(7). A “public entity” under

the ADA includes “[a]ny state . . . government.” 28 C.F.R. § 35.104. There is no indication in the

Plaintiffs’ Complaint that the lack of universal masking in schools in Shelby County is the result

of any “independent action of some third party not before the Court,” as the record is abundantly

clear that masking in K-12 schools (subject to limited CDC-approved exemptions) is the current

status quo, absent the Governor’s order. (Am. Compl. ¶¶ 7-9, ECF No. 54). See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992) (describing standing requirements).

       Governor Lee has an obligation to oversee the State’s own agencies to protect individuals

from violations of their rights. See United States v. Texas, 321 F. Supp. 1043, 1056-1057 (E.D.

Tex. 1970), affirmed 447 F.2d 441 (5th Cir. 1971) (noting that the State of Texas, through the

Texas Education Agency, has failed as the “chief supervisory body of public education in Texas”

to adequately oversee and supervise districts within the State so that no child is denied access to

education on the basis of their race). Undoubtedly, there is causation between Governor Lee’s

Executive Order No. 84 and the harm alleged by Plaintiffs—even more plainly so in Shelby County




                                                 2
Case 2:21-cv-02552-SHL-atc Document 57 Filed 09/10/21 Page 3 of 4                        PageID 1208




where Executive Order No. 84 is alleged to be the sole barrier to the most reasonable protective

measure available for Plaintiffs to safely attend schools. It is the responsibility of the public agency

to guarantee equal access to public education—not other parents. And there is no allegation in

Plaintiffs’ Complaint—or evidence otherwise—that the LEAs here would not otherwise follow the

Shelby County Amended Health Order No. 25, which mandates the reasonable modification at

issue.1

          As to the remaining issues, including whether Plaintiffs have exhausted their administrative

remedies and their likelihood of success on the merits on their claims against Governor Lee, Shelby

County defers to the Court’s analysis in its recently-issued Temporary Restraining Order, ECF

No. 34. Shelby County continues to agree with the relief requested by Plaintiffs, subject to

reservation of its own defenses as to any allegation of its own wrongdoing, including whether

Plaintiffs are entitled to attorneys’ fees from this Defendant. Shelby County will continue to

implement its own Amended Health Order No. 25, without exception for Executive Order No. 84.

                                                Respectfully submitted,

                                                BURCH, PORTER AND JOHNSON, PLLC

                                                s/Tannera George Gibson
                                                NATHAN A. BICKS (BPR #10903)
                                                TANNERA GEORGE GIBSON (BPR #27779)
                                                CHARLES SILVESTRI HIGGINS (BPR #30184)
                                                SARAH E. STUART (BPR #35329)
                                                130 North Court Avenue
                                                Memphis, TN 38103
                                                Telephone: (901) 524-5000
                                                Email: nbicks@bpjlaw.com
                                                       tgibson@bpjlaw.com
                                                       chiggins@bpjlaw.com
                                                       sstuart@bpjlaw.com


1
  Plaintiffs allege that, prior to Executive Order No. 84, the LEAs in Shelby County were
complying with Shelby County’s health orders requiring masking in schools. (ECF No. 54 at ¶ 14,
PageID 1174).


                                                   3
Case 2:21-cv-02552-SHL-atc Document 57 Filed 09/10/21 Page 4 of 4       PageID 1209




                                     AND

                                    MARLINEE C. IVERSON (BPR #18591)
                                    SHELBY COUNTY ATTORNEY
                                    E. LEE WHITWELL (BPR #33622)
                                    ASSISTANT COUNTY ATTORNEY
                                    160 North Main Street, Suite 950
                                    Memphis, TN 38103
                                    Telephone: (901) 222-2100
                                    Email: marlinee.iverson@shelbycountytn.gov
                                          lee.whitwell@shelbycountytn.gov

                                    Counsel for Defendant Shelby County, Tennessee




                                      4
